t c summary opinion united_states tax_court lawrence l and pamela j crane petitioners v commissioner of internal revenue respondent docket no 9402-05s filed date lawrence l and pamela j crane pro sese james e cannon for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioners’ federal_income_tax for the year in the amount of dollar_figure the issues for decision are whether petitioners are entitled to a dependency_exemption deduction and a child_tax_credit for the taxable_year in issue background the stipulation of facts and the attached exhibits are incorporated herein by reference at the time the petition was filed petitioners resided in grain valley missouri petitioner husband mr crane is a warehouse manager for weld racing inc in kansas city missouri mr crane was previously involved in a relationship with melissa madrigal ms madrigal two children were born of the relationship mr crane and ms madrigal were never married on date a judgment was entered in the circuit_court of jackson county missouri establishing inter alia mr crane’s paternity with respect to two minor children k m and p m and the amount of child_support to be provided to ms madrigal on the children’s behalf the judgment set the amount of support at dollar_figure per child or dollar_figure monthly for both children 1the court uses initials when referring to minors the judgment specifically provides the following primary physical custody of both children is to be with ms madrigal mr crane will provide medical insurance for both children ms madrigal will have the personal_exemption for purposes of her state and federal_income_tax reports for child p m and if and only if mr crane is current in his child_support at the end of the year in issue he will receive the personal dependency_exemption on his state and federal_income_tax returns for child k m in addition the judgment provides that mr crane’s visitation with both children will consist only of alternate weekends noncontinuous weeks in the summer alternating federal and religious holidays and father’s day during the taxable_year in issue k m resided with ms madrigal mr crane had visitation with k m only on alternating weekends holidays and father’s day during petitioners paid dollar_figure in child_support to ms madrigal between january and date this payment comports with the amount that mr crane was ordered to pay in the underlying judgment on their federal_income_tax return petitioners claimed dependency_exemption deductions and a child_tax_credit with respect to and for k m and another minor child j w in the notice_of_deficiency respondent explained that he was disallowing petitioners’ claimed exemption for k m on the grounds that another taxpayer had also claimed k m on their sic tax_return and that petitioners had not established their entitlement to the exemption accordingly as respondent disallowed the exemption with respect to k m he correspondingly adjusted the number of children from two to one for whom petitioners could claim a child_tax_credit petitioners maintain their entitlement by contract and court order to claim k m as their dependent during the year in issue discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct 290_us_111 in pertinent part rule a provides the general_rule that the burden_of_proof shall be upon the petitioner rule a in certain circumstances however if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the proper tax_liability sec_7491 shifts the burden_of_proof to the commissioner sec_7491 rule a petitioners did not argue that sec_7491 is applicable in this case nor did they establish that the burden_of_proof should shift to respondent petitioners therefore bear the burden of proving that respondent’s determination in the notice_of_deficiency is erroneous see rule a welch v helvering supra pincite sec_151 allows deductions for personal exemptions including exemptions for dependents of the taxpayers see sec_151 sec_152 defines the term dependent in pertinent part to include a son or daughter of the taxpayer over half of whose support for the calendar_year was received from the taxpayer s upport includes food shelter clothing medical and dental care education and the like sec_1 a i income_tax regs in determining whether an individual received more than one- half of his or her support from a taxpayer there shall be taken into account the amount of support received from the taxpayer as compared to the entire amount of support which the individual received from all sources id sec_152 carves out a special exception to the foregoing provisions in the case of parents who are divorced or separated this exception has been held to apply in cases where the parents were never married 121_tc_245 simply put sec_152 provides that the parent having legal custody of the child a k a the custodial_parent at issue is entitled to claim the dependency_exemption deduction for that child unless the noncustodial_parent is shown entitled to the deduction under sec_151 including sec_152 or the custodial_parent has validly executed a written release of his or her right to claim the deduction as the custodial_parent of record sec_152 a i ii in this case the parties agree and the record is clear that mr crane was not the custodial_parent of k m during the year in issue the record is also clear that ms madrigal did not execute a valid release pursuant to k m in accordingly our remaining inquiry is whether petitioners provided over half of the support for k m during the year in issue petitioners submitted evidence showing that they provided dollar_figure in support for k m in of this amount dollar_figure is attributable to the aforementioned child_support payments and dollar_figure is attributable to medical and dental insurance costs petitioners credibly testified that they purchased clothing and food for k m when she was in their custody however it is well-settled law that the total support for each claimed dependent during the year in issue from all sources must be shown by competent evidence see 56_tc_512 here petitioners can only substantiate dollar_figure they provided through child_support and medical costs although we believe that petitioners did provide additional support in the form of food clothing and shelter during alternate weekends noncontinuous weeks of summer vacations and holidays when k m was in their custody they could not provide the court with any evidence of these additional_amounts spent moreover and most importantly petitioners could not provide this court with evidence of the amount of total support expended on k m from all sources during the year in issue it is in fact only this evidence that could prove that petitioners did indeed provide more than half of k m ’s support in the year at issue thus entitling them to claim a deduction for her under sec_152 irrespective of the foregoing petitioners maintain their entitlement to the exemption deduction with respect to k m because of the terms of the aforementioned judgment giving mr crane the right to claim k m as a dependent so long as he is current in his child_support_obligations the record is silent as to any evidence contrary to the fact that during the year in issue mr crane was compliant with his support obligations however although the judgment provides that mr crane is entitled to the dependency_exemption in for k m is it well settled that state courts by their decisions cannot determine issues of federal tax law see 327_us_280 114_tc_184 unfortunately irrespective of what is contained in the judgment as to mr crane’s right to claim a dependency_exemption for k m the law is clear that petitioners are entitled to a dependency_exemption in the taxable_year if and only if they are in compliance with sec_152 as previously stated petitioners have failed to meet this requirement accordingly the court concludes that pursuant to sec_152 petitioners are not entitled to claim a dependency_exemption with respect to k m in taxable_year finally and with respect to the child_tax_credit petitioners claimed for k m in sec_24 authorizes a child_tax_credit with respect to each qualifying_child of the taxpayer the term qualifying_child is defined in sec_24 a qualifying_child means an individual with respect to whom the taxpayer is allowed a deduction under sec_151 who has not attained the age of as of the close of the taxable_year and who bears a relationship to the taxpayer as prescribed by sec_32 sec_24 since petitioners are not allowed a deduction with respect to k m under sec_151 it follows that for the year in issue she is not a qualifying_child consequently irrespective of language in the judgment to the contrary petitioners are not entitled to claim a child_tax_credit for k m in decision will be entered for respondent
